DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (cl. 1-7) and species A (Figs. 14A-14B) in the reply filed on 4/8/21 is acknowledged.  Claims 8-25 are withdrawn.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein the first plurality of features and the second plurality of features are same features.”  The metes and bounds of the claimed limitation can not be determined for the following reasons: it is unclear how different the features could be and be the “same.” The claims already require them to be different in that “the first plurality of features have a first size and the second plurality of features have a second size” (claims 1 and 8) and “the first size is different than the second size” (claim 6 and 11). For the sake of example, if we assume that all of the features are fins, 
	Claims 2-7 depend from claim 1 and inherit the deficiencies of the claim from which they depend.
	If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Interpretation
Because certain limitations are unclear, as explained in the 112(b) rejections, for purposes of applying art under 35 U.S.C. 102 and 103, the Office will use the following interpretations: “same” will be interpreted as requiring “all gates”, or “all fins.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102, some of which form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2016/0043222 A1 (“Cho”).
Cho teaches:
1.  A computing device (e.g. tablet computer of Fig. 26, notebook computer of Fig. 27, or electronic system 1100 of Fig. 25), comprising: 
a memory (e.g. 1130, Fig. 25, see para 194-197); 
an integrated circuit (e.g. I/O 1120, controller 1110, Fig. 25, which may incorporate any devices 1-8 of the embodiments, see para 197), operatively coupled to the memory, the integrated circuit comprising: 
a first plurality of features (e.g. NG1, NG2, Figs. 12-13) above a substrate (para 66); and 

wherein the first plurality of features and the second plurality of features are same features disposed in a first direction (x), 
wherein the first plurality of features interleave with the second plurality of features (each DG is between two NGs; each NG is between two DGs), and 
wherein the first plurality of features have a first size and the second plurality of features have a second size (NGs may be W1, smaller than the width W3 of the DGs, para 135).  

2.  The computing device of claim 1, wherein each of the first plurality of features are disposed between a different two of the second plurality of features (each DG is between two NGs; each NG is between two DGs).  

3.  The computing device of claim 1, wherein the first plurality of features and the second plurality of features are gates of transistors (NG are normal gates, DG are dummy gates, each for e.g. NMOS transistors, para 128).  

5.  The computing device of claim 1, wherein the first size and the second size are a width in the first direction (NGs may be W1, smaller than the width W3 of the DGs, para 135).  

6.  The computing device of claim 1, wherein 

the second size W3 is an average width of the second plurality of features, and the first size is different from the second size (NGs may be W1, smaller than the width W3 of the DGs, para 135).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20110076221 (“Lee”) in view of US 2016/0043222 A1 (“Cho”). 
Lee teaches: a computing device, comprising: the integrated circuit comprising: 
a first plurality of features (125 having width c1, Fig. 2F) above a substrate 100; and 
a second plurality of features (125’ having width c2, Fig. 2F) above the substrate, 
wherein the first plurality of features and the second plurality of features are same features disposed in a first direction (left to right as shown), 
wherein the first plurality of features interleave with the second plurality of features (they interleave with every 125 being between and having as nearest neighbors two 125’; and every 125’ being between and having as nearest neighbors two 125), and 


Lee does not explicitly teach a memory; and the integrated circuit operatively coupled to the memory. Cho teaches a memory (e.g. 1130, Fig. 25, see para 194-197); and an integrated circuit (e.g. I/O 1120, controller 1110, Fig. 25, which may incorporate any devices 1-8 of the embodiments, see para 197), operatively coupled to the memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Cho to the invention of Lee. The motivation to do so is that the combination produces the predictable results of allowing for the finFET devices to be used in consumer electronics such as tablets or notebook computers (para 197) that require both logic processors and memory. 

	Lee and Cho together teach and/or suggest as obvious to one of ordinary skill in the art:
4.  The computing device of claim 1, wherein the first plurality of features and the second plurality of features are fins (Lee, Si-fins) of transistors.  


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of US 2007/0080387 A1 (“Liu”).
Re claim 7, Cho teaches claim 1 as discussed above, but does not explicitly disclose wherein the first plurality of features and the second plurality of features are a local subset of features of the integrated circuit die. However, it is well known to form 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Liu to the invention of Lee, including forming the fin-based devices as a local subset of features of the integrated circuit die. The motivation to do so is that the combination produces the predictable results of allowing for different devices to serve different functions in the chip or wafer, such as logic and memory (Fig. 16; see e.g. para 2-3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. US 16/489335 in view of US 2016/0043222 A1 (“Cho”).

However, it is well known to couple an integrated circuit with a memory. Cho teaches a memory (e.g. 1130, Fig. 25, see para 194-197); and an integrated circuit (e.g. I/O 1120, controller 1110, Fig. 25, which may incorporate any devices 1-8 of the embodiments, see para 197), operatively coupled to the memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Cho to the invention of 16/489335. The motivation to do so is that the combination produces the predictable results of allowing for the finFET devices to be used in consumer electronics such as tablets or notebook computers (para 197) that require both logic processors and memory. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819